Per Curiam.
In this case, the record shows a trial, finding and judgment by the Court; and an objection and exception to such finding and judgment, but does not show directly that any motion for a new trial was made, or reasons therefor filed.
The assignment of errors is general. The argument of the appellant is directed to the point, whether the finding is sustained by the evidence. The appellee insists that this question cannot arise in this Court upon the record presented. We are also of that opinion.
The judgment is affirmed with costs.